COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Country Title, L.L.C. v. Morenike Jaiyeoba

Appellate case number:   01-14-00931-CV

Trial court case number: 07-CV-159705

Trial court:             268th District Court of Fort Bend County

       Appellee’s Motion to Dismiss Appeal filed December 23, 2014 is DENIED. Further,
Appellant’s request for an award of attorney fees incurred in preparing a response to the motion
to dismiss is also DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: January 8, 2015